Citation Nr: 0515402	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-21 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that granted service connection for PTSD 
and assigned an initial 10 percent evaluation, effective 
April 30, 2002.  The veteran perfected a timely appeal of 
this determination to the Board.

In an August 2003 rating decision issued as part of the 
August 2003 Statement of the Case, the RO increased the 
initial evaluation for the veteran's PTSD to 30 percent, 
effective April 30, 2002.  Because the increase in the 
evaluation of the veteran's PTSD does not represent the 
maximum rating available for the condition, the veteran's 
claim challenging the propriety of the initial evaluation of 
his PTSD remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

Because the veteran has disagreed with the initial rating 
assigned for his PTSD, the Board has recharacterized this 
claim on the title page as involving the propriety of the 
initial evaluation.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

In December 2003, the Board granted the veteran's motion to 
have his case advanced on the Board's docket. 

When this matter was previously before the Board in January 
2004, the case was remanded for further development and 
adjudication.  This having been completed, the matter is 
again before the Board.  


FINDINGS OF FACT

1.  The evidence of record indicates that the veteran's PTSD 
is productive of nightmares, depressed mood, anxiety, 
suspiciousness, exaggerated startle response, chronic sleep 
impairment, and occupational and social impairment with 
interference with work and job performance since service; the 
veteran, however, was able to function in the work force 
until a heart attack at age 55, and was able to perform 
routine behavior, self-care, and normal conversation, with 
normal range of emotions and average intellectual ability and 
judgment.

2.  The veteran's PTSD, while manifested by some occupational 
and social impairment, with reduced reliability and 
productivity, and some disturbances of motivation and mood, 
is not productive of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.  


CONCLUSION OF LAW

1.  The criteria for the assignment of an initial evaluation 
for PTSD in excess of 30 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in July 2002 
and February and October 2004, provided the veteran with 
notice of the types of evidence needed in order to 
substantiate his claim of entitlement to service connection 
for PTSD.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Specifically, the veteran was informed of his responsibility 
to identify, or submit directly to VA, medical evidence that 
shows that the veteran has a current injury or disease that 
began in service or is related thereto.  The veteran was told 
that this evidence may consist of medical records or medical 
opinions.  The veteran was also invited to submit evidence to 
VA to help substantiate his appeal, including evidence in the 
veteran's possession. 

While the veteran was provided with an RO letter notifying 
him of the requirements of the VCAA in connection with a 
claim of service connection, including the evidence needed to 
substantiate such claim and offering to assist him in 
obtaining any relevant evidence, see Quartuccio v. Principi, 
16 Vet. App. 183 (2002), the veteran was not provided a 
letter notifying him of the requirements of the VCAA in 
connection with his claim for an increased rating.  In this 
regard, the Board notes that, because service connection has 
since been established for the veteran's claim, 38 U.S.C. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the 
veteran's claim of entitlement to a higher initial evaluation 
for his condition.  VAOPGCPREC 8-2003 (2003). 

By way of an October 2002 rating decision , an August 2003 
Statement of the Case, and an April 2005 Supplemental 
Statement of the Case, the veteran and his representative 
were advised of the basic law and regulations governing his 
claim, and the basis for the denial of the claim.  These 
documents, along with the July 2002 and February and October 
2004 RO letters, also specifically informed the veteran of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service medical evidence, including private and 
VA medical records and VA examination reports, and statements 
submitted by the veteran and his representative in support of 
the claim.  In addition, the Board previously remanded this 
matter for additional development, including additional VA 
treatment records and also to afford the veteran an 
additional VA examination report in connection with this 
claim.  Under the circumstances of this case, the Board finds 
that VA undertook reasonable development with respect to the 
veteran's claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.





II.	Entitlement to an initial evaluation in excess of 30 
percent for 
post-traumatic stress disorder (PTSD).

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
granted service connection.  In the former case, the Court 
held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the current level of disability is of primary importance when 
assessing an increased rating claim.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  

The veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411.  Under this code, a 30 percent 
evaluation is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often). chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the veteran's PTSD does not warrant an evaluation in excess 
of 30 percent.  In reaching this determination, the Board 
notes that the veteran was afforded a VA psychiatric 
examination in July 2003, with an addendum to this 
examination dated in October 2004.  

The results of the July 2003 examination revealed that the 
veteran currently suffers from nightmares and intense dreams 
approximately two times per week as well as daytime memories 
of his combat experiences in World War II.  This affects the 
veteran's sleep, causing poor sleep patterns.  The veteran 
also reported crying easily at any trigger for military 
experience, that he becomes irritable rather easily, and has 
had some difficulty with authority ever since service.  The 
veteran stated that this contributed to employment 
difficulties and that although he retired at age 55 after a 
heart attack, he was never able to achieve much consistent 
success at employment prior to that.  The veteran also noted 
that he is careful about watching television out of fear that 
a military situation will come up, making his upset.  And he 
continues to suffer a strong startle response, becoming 
highly anxious when an unexpected loud noise is present.  The 
veteran also reported being able to have a normal range of 
emotions, including sadness and joy, and although the veteran 
stated that he has few friends, essentially confined to those 
he knows from the World War II PTSD group, he did note that 
he walks at the local shopping mall each morning and meets 
friends at a coffee shop after that.  He also stated that he 
attends family gatherings, currently lives with his sister, 
and has an ongoing relationship with his daughter..  Upon 
examination, the veteran was found to be mildly anxious and 
moderately depressed.  The veteran acknowledged that these 
symptoms were mostly related to his ongoing disturbing dreams 
and also to current problems in his family relationships.  
The veteran also admitted to significant depression and 
feelings of helplessness and hopelessness some of the time.  
He also reported that he cries easily and appeared close to 
tears at one point discussing past memories.  The veteran 
denied any formal thought disorder or hallucinatory 
experiences and his intellectual ability and judgment were 
found to be fair and within the average range.  The veteran 
admitted to occasional suicidal or homicidal thoughts, but 
denied ever having an actual plan to intent to follow through 
with the thoughts.  When depressed, the veteran stated that 
he tries to find friends to be with or watch comedy shows on 
television.  After the examination, the veteran was diagnosed 
with PTSD, chronic, moderate to severe, and depressive 
disorder NOS.  He was assigned a GAF score of 55.  The 
examiner then went on to comment that the impact of the 
veteran's condition on his social and occupational 
functioning has been moderate.   

In October 2004, after reviewing additional records of the 
veteran's treatment at the Rochester VA Outpatient Clinic, 
the VA examiner that examined the veteran in July 2003 found 
that the conclusions reached in the previous examination 
remained unchanged.  

Finally, the Board notes that the veteran has been seen for 
outpatient treatment more or less continuously in recent 
years, primarily at the Rochester VA Outpatient Clinic.  
These records indicate that the veteran has been assigned GAF 
scores ranging from 52 to 64.  A GAF score of 41 to 50, 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60, indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  And 
a GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Based on the foregoing, the Board finds that entitlement to 
an evaluation in excess of 30 percent under Diagnostic Code 
9411 has not been shown.  The evidence of record indicates 
that the veteran suffered occupational and social impairment 
with interference with work and job performance over the 
years since service due to his PTSD symptoms.  He was, 
however, able to function in the work force, retiring at age 
55 only after a heart attack.  The veteran was also noted to 
perform routine behavior, self-care, and normal conversation, 
with the VA examiner specifically noting that the veteran 
demonstrated normal range of emotions, and that his 
intellectual ability and judgment were fair and within the 
average range.  In addition, the veteran's symptoms indicate 
depressed mood, anxiety, suspiciousness, exaggerated startle 
response and chronic sleep impairment, as noted in the 
criteria for a 30 percent evaluation.  

A 50 percent evaluation, however, is not warranted for the 
veteran's PTSD.  The veteran's condition, while showing some 
occupational and social impairment, with reduced reliability 
and productivity, and some disturbances of motivation and 
mood, did not evidence such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; and difficulty in establishing 
and maintaining effective work and social relationships.  
This last factor is notable in that the veteran, while 
suffering depression and anxiety, nevertheless made it a 
point to cultivate relationships with members of his World 
War II PTSD group, as well as friends from his mall walks and 
some significant family relationships, including his sister 
and his daughter.  The veteran also stated that when 
depressed, he would seek out friends to be with.

Based on the foregoing, the Board finds that the veteran's 
PTSD does not warrant an evaluation in excess of 30 percent.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 30 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection.  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


